Citation Nr: 0127118	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  99-03 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from February 1941 to April 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded the appeal in 
June and December 2000.


FINDINGS OF FACT

1.  The veteran's death on February 11, 1998, was due to 
cardiac sudden death due to ventricular tachycardia as a 
consequence of dilated cardiomyopathy.

2.  A cardiac disorder was not present in service or 
manifested for many years thereafter.

3.  A cardiac disorder was not causally related to nummular 
eczema of the lower extremities with stasis dermatitis with 
venous insufficiency.

4.  Service-connected disability did not contribute 
substantially or materially to the cause of the veteran's 
death, nor hasten death.


CONCLUSIONS OF LAW

1.  A cardiac disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service, and it was not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5102, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).

2.  A disability incurred in or aggravated by service did not 
cause or contribute to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
See also recently published regulations at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
record reflects that while the appellant's claim for service 
connection for the cause of the veteran's death was initially 
denied on a not well-grounded basis, subsequent Board remands 
and development accomplished by the RO have obtained all 
relevant evidence indicated to exist, as well as affording 
the appellant the benefit of having the claims file reviewed 
by a VA cardiologist who then submitted an opinion regarding 
the cause of the veteran's death.  Further, the appellant and 
her representative have been provided with a statement of the 
case and supplemental statements of the case as well as 
letters, informing them of governing legal authority, the 
evidence considered, and the reason for the decision reached.  
Therefore, the Board concludes that assistance has been 
provided to the appellant in the development of this issue 
and that it may now proceed to decide the issue of 
entitlement to service connection for the cause of the 
veteran's death because there is no indication that any 
further notification or development could be undertaken that 
has not already been accomplished.

Service medical records are silent for complaint, finding, or 
treatment for any cardiac disorder.

At the time of the veteran's death, service connection was in 
effect for nummular eczema of the lower extremities with 
stasis dermatitis with venous insufficiency, evaluated as 
50 percent disabling.

A March 1997 letter from a private physician reflects that 
the veteran had a diagnosis of hypertrophic, nonobstructive 
cardiomyopathy with severe left ventricular dysfunction and 
chronic atrial fibrillation and recurrent ventricular 
tachycardia.  The veteran had had recurrent episodes of 
congestive heart failure as  a consequence of these 
conditions.

Private medical records, relating to the veteran's terminal 
hospitalization in February 1998, reflect that the veteran's 
principal diagnosis was cardiac sudden death, complicated by 
anoxic encephalopathy and ventricular tachycardia.  
Comorbidities were indicated to be dilated cardiomyopathy, 
permanent pacemaker for symptomatic bradycardia, previous 
embolic cerebrovascular accident, nummular eczema with 
chronic venous stasis, dermatitis, and venous insufficiency.

The certificate of death reflects that the immediate cause of 
the veteran's death was cardiac sudden death of a 3-day 
duration due to ventricular tachycardia of a 3-day duration 
as a consequence of dilated cardiomyopathy of a 5-year 
duration.  These were all listed in Part 1 of the death 
certificate.  In Part 2 of the death certificate, other 
significant conditions contributing to death but not 
resulting in the underlying cause were indicated to be 
nummular eczema, stasis dermatitis with venous insufficiency, 
and permanent pacer.

An April 1998 letter from the private physician, who signed 
the veteran's certificate of death, reflects that the veteran 
had a number of significant medical conditions, many being 
listed in Part 2 of his death certificate.  However, the 
letter reflects that the cause of death was clearly cardiac 
and several dermatologic conditions (specifically nummular 
eczema, stasis dermatitis and venous insufficiency) could not 
be considered direct contributors to his cause of death, but 
would be considered co-existing conditions.

An April 2001 opinion from a VA cardiologist reflects that 
the veteran's claims file had been reviewed.  The physician 
indicated that it was very unlikely that there was any 
connection or causation relating the veteran's stasis 
dermatitis with venous insufficiency and chronic eczema to 
his cause of death due to cardiac causes.  The physician 
indicated that venous insufficiency does not by itself lead 
to heart failure, heart damage, or ventricular arrhythmias, 
or cardiomyopathy.  The physician indicated that it did not 
lead to any heart disease, but was purely a local phenomenon 
related to where the venous insufficiency was.  In summary 
the physician indicated that there was no relationship of the 
veteran's service-connected disabilities to his cause of 
death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
served continuously for 90 days of more during a period of 
war and cardiac disease becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

There is no competent medical evidence indicating that the 
veteran had a cardiac disorder, including ventricular 
tachycardia or dilated cardiomyopathy during his active 
service.  Further, there is no competent medical evidence 
indicating that a cardiac disorder existed within 1 year of 
discharge from active service or that it is related to the 
veteran's active service.  Neither is there any competent 
medical evidence indicating that a cardiac disorder is 
proximately due to or the result of, or been chronically 
worsened by the veteran's service-connected nummular eczema 
of the lower extremities with stasis dermatitis with venous 
insufficiency.

While a death certificate indicates that nummular eczema with 
stasis dermatitis with venous insufficiency was a significant 
condition contributing to death, the physician, who signed 
the death certificate, submitted a letter in April 1998, 
indicating that the veteran had a number of significant 
medical conditions, including nummular eczema with stasis 
dermatitis with venous insufficiency.  He indicated that the 
cause of the veteran's death was clearly cardiac and his 
nummular eczema, stasis dermatitis and venous insufficiency 
could not be considered direct contributors to his cause of 
death and would be considered co-existing conditions.  In 
light of this further explanation by the same physician, the 
Board concludes that the statement on the death certificate 
does not actually indicate that nummular eczema with stasis 
dermatitis with venous insufficiency contributed to the 
veteran's death, but was, rather, a significant medical 
condition that co-existed with the veteran's cardiac 
disability.  Therefore, the competent medical evidence 
indicates that the veteran's cardiac disability was not 
incurred in or aggravated by active service or proximately 
due to or the result of, or been chronically worsened by, 
service-connected disability.  Therefore, a preponderance of 
the evidence is against a finding that disease or disability 
that resulted in the veteran's death was incurred in or 
aggravated by active service or is secondary to service-
connected disability.

Further, there is no competent medical evidence, with 
consideration of the explanation by the private physician who 
signed the veteran's death certificate, indicating that the 
veteran's service-connected nummular eczema of the lower 
extremities with stasis dermatitis with venous insufficiency 
contributed substantially or materially to cause the 
veteran's death or that these were etiologically related to 
the veteran's death.  Further, there is no competent medical 
evidence indicating that these disabilities hastened the 
veteran's death.  There is competent medical evidence 
indicating that the veteran's death was entirely due to 
unrelated cardiac disability.  Therefore, a preponderance of 
the evidence is against a finding that the veteran's service-
connected disability contributed substantially or materially 
to cause the veteran's death or that service-connected 
disability hastened the veteran's death.

The appellant has submitted statements, but she is not 
qualified, as a lay person, to establish a medical diagnosis 
or show a medical etiology merely by her assertion, as such 
matters require medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the lay evidence 
is not probative as to medical etiology.

On the basis of the above analysis, a preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death because a 
preponderance of the evidence is against a finding that 
service-connected disability played any role in the veteran's 
demise.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

